Exhibit 10.17

 

Second Amendment to the

ArcBest Corporation

Executive Officer Annual Incentive Compensation Plan

 

 

                THIS SECOND AMENDMENT (the “Second Amendment”) to the Arkansas
Best Corporation Executive Officer Annual Incentive Compensation Plan, as
amended from time to time and renamed the ArcBest Corporation Executive Officer
Annual Incentive Compensation Plan pursuant to this Second Amendment (the
“Plan”), is effective May 1, 2015 (the “Effective Date”), and is made by ArcBest
Corporation (the “Company”).

 

W I T N E S S E T H:  

 

                WHEREAS, the Company previously adopted the Plan, under which
the Company is authorized to grant annual cash awards to executive officers of
the Company and its subsidiaries, based on the achievement of pre-established
performance goals;

 

                WHEREAS, compensation committee (the “Committee”) of the board
of directors (the “Board”) of the Company has determined that it is desirable to
submit for approval to the stockholders of the Company, at the Company’s 2015
Annual Meeting of Stockholders, the material terms of the Plan, including the
employees eligible to participate therein, the maximum compensation payable
under the Plan and the business criteria that may be used for setting
performance goals under the Plan, for purposes of satisfying the
“performance-based compensation” exemption under section 162(m) of the IRC of
1986, as amended (the “Code”), which requires the material terms of the Plan to
be disclosed to and approved by the Company’s stockholders no later than the
first stockholder meeting that occurs in the fifth year following the year in
which the stockholders previously approved the Plan;

 

WHEREAS, in connection with such approval, the Committee has determined that it
is desirable to amend the Plan, effective as of the Effective Date and subject
to the approval of the Company’s stockholders, to (i) clarify the definition of
“Base Salary,” (ii) add additional business criteria that may be used for
setting performance goals under the Plan, (iii) add certain adjustment
provisions applicable to the performance criteria under the Plan, and (iv)
change the name of the Plan from the “Arkansas Best Corporation Executive
Officer Annual Incentive Compensation Plan” to the “ArcBest Corporation
Executive Officer Annual Incentive Compensation Plan” and to delete all other
references in the Plan to “Arkansas Best Corporation” and replace them with
references to “ArcBest Corporation,” in both cases to reflect the Company’s 2014
name change; and

 

WHEREAS, Section 11 of the Plan provides that the Board or the Committee may
amend the Plan from time to time under certain circumstances, subject to
approval by the Company’s stockholders in the case of certain material
amendments pursuant to section 162(m) of the Code.

 

                NOW, THEREFORE, the Plan shall be amended as of the Effective
Date, subject to approval by the Company’s stockholders, as set forth below:

 

1.Section 2.2 of the Plan shall be deleted in its entirety and replaced with the
following:

 

2.2  “BASE SALARY” means, as to any specific Plan year, an Executive Officer’s
base salary earned in the fiscal year for which the annual incentive is
earned.  Base salary shall not be reduced by any voluntary salary reductions or
any salary reduction contributions made to any salary reduction plan, defined
contribution plan or other deferred compensation plans of the Company.

 

2.The first and second paragraph of Section 5.1 of the Plan shall be deleted in
their entirety and replaced with the following:

 

5.1  PERFORMANCE MEASURES AND PERFORMANCE GOALS.  No later than ninety (90) days
after the beginning of each Plan Year, the Committee shall select performance
measures and shall establish in writing performance goals for that Plan
year.  Except as provided in Section 5.7 herein, performance measures which may
serve as determinants of Executive Officers’ Individual

 

--------------------------------------------------------------------------------

 



Award Opportunities shall be limited to (1) earnings per share; (2) revenues;
(3) cash flow; (4) operating cash flow; (5) cash flow return; (6) return on net
assets; (7) return on assets; (8) return on investment; (9) return on capital
employed; (10) return on equity; (11) economic value added; (12) operating
profit margin; (13) contribution margin; (14) net income; (15) net income per
share; (16) pretax earnings or income; (17) pretax earnings before interest,
depreciation and amortization; (18) pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
(19) total stockholder return; (20) debt; (21) market share; (22) expenses; (23)
net profit margin; (24) capitalization; (25) change in the fair market value of
common stock; (26) operating income; (27) liquidity; (28) results of customer
satisfaction surveys and safety or productivity improvement and (29) any of the
above goals determined on an absolute or relative basis or as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of comparable companies. For purposes of clarity, such performance goals may be
determined solely by reference to the performance of the Company, a Subsidiary,
or a division or unit of either of the foregoing, or based upon comparisons of
any of the performance measures relative to other companies.  For each Plan
Year, the Committee may establish ranges of attainment of the performance goals
which will correspond to various levels of Individual Award Opportunities.  Each
range may include levels of performance above and below the one hundred percent
(100%) performance level at which a greater or lesser percent of the Target
Incentive Award may be earned.

 

In establishing or adjusting a performance goal, the Committee may exclude the
impact of any of the following events or occurrences which the Committee
determines should appropriately be excluded: (i) any amounts accrued by the
Company or its Subsidiaries pursuant to management bonus plans or cash profit
sharing plans and related employer payroll taxes for the fiscal year; (ii) any
discretionary or matching contributions made to the savings and deferred
profit-sharing plan or deferred compensation plan for the fiscal year; (iii)
asset write-downs; (iv) litigation, claims, judgments or settlements; (v) the
effect of changes in tax law or other such laws or regulations affecting
reported results; (vi) accruals for reorganization and restructuring programs;
(vii) any extraordinary, unusual or nonrecurring items as described in the
Accounting Standards Codification topic(s) that replaced or were formerly known
as Accounting Principles Board (“APB”) Opinion No. 30, as amended or superseded;
(viii) any changes in accounting principle as defined in the Accounting
Standards Codification topic(s) that replaced or were formerly known as
Financial Accounting Standards Board (“FASB”) Statement 154, as amended or
superseded; (ix) any loss from a discontinued operation as described in the
Accounting Standards Codification topic(s) that replaced or were formerly known
as FASB Statement 144, as amended or superseded; (x) goodwill impairment
charges; (xi) operating results for any business acquired during the plan year;
(xii) third party expenses associated with any acquisition by the Company or any
Subsidiary; and (xiii) settlement accounting charges incurred that relate to
qualified defined benefit pension plans.

 

3.The name of the Plan shall be changed from the “Arkansas Best Corporation
Executive Officer Annual Incentive Compensation Plan” to the “ArcBest
Corporation Executive Officer Annual Incentive Compensation Plan” and all other
references in the Plan to “Arkansas Best Corporation” shall be deleted and
replaced with references to “ArcBest Corporation.”

 

 

 

--------------------------------------------------------------------------------